--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EX 10.1

Mining Lease Agreement


FLPC - Rose Creek Gold Phase 1


This Mining Lease Agreement (“Agreement”) is made effective and entered into as
of August 12th, 2014, regardless of the actual date of execution, by and between
Krugerrand LLC (referred to as "Owner" or "Lessor'') and First Liberty Power
Corp., a Nevada corporation (referred to as "FLPC" or "Lessee").


Recitals


Whereas Owner owns and possesses a certain fee parcel of land, situated in
Humboldt County, Nevada, further defined below as "Property" and,


Whereas, Owner and FLPC desire to enter into an Agreement whereby FLPC shall
have the exclusive right and privilege to explore for, develop, and mine any
ores, minerals, and material on, or under, the Property, all on the terms and
conditions as hereunder set forth.


Now, therefore, in consideration of their mutual promises, the parties agree as
follows:


1.  
Definitions. The following defined terms, wherever used in this Agreement, shall
have the meanings described below:



1.1  
"Property" means a parcel of land, identified as FLPC - Rose Creek Gold Phase 1,
located at T35N, R37E, S31, APN 3537-31-300-030, situated in Humboldt County,
Nevada owned by Owner and as further described in Exhibit A.



1.2  
"Area of Interest" shall be defined as that area within one mile of the exterior
boundaries of the Property.



 
Any property or interests therein ("Additional Lands") acquired by staking by
FLPC within the Area of Interest during the term of this agreement, shall be
included in and subject to this Agreement as if the newly acquired property was
listed in Exhibit A and thereafter shall be part of the Property under this
agreement.

 
 

 
Nothing in this agreement shall be construed to limit either party's rights to
apply for, or otherwise acquire, on its own behalf, without any obligation
whatsoever to the other, any right, title or interest whatsoever in nor to any
real property or mineral interests situated outside of the Area of Interest,
such right, title, and interest shall not be subject to this Agreement.



1.3  
"Effective Date" means August 12th, 2014.



1.4  
"Governmental Regulations" means all directives, laws, orders, ordinances,
regulations and statutes of any federal, state or local agency, court or office.



1.5  
"Lease Year'' means each one (1) year period following the Effective Date and
each anniversary of the Effective Date.



1.6  
"Minerals" means all minerals and mineral materials, including gold, silver,
platinum and platinum group metals, base metals (including antimony, chromium,
cobalt, copper, lead, manganese, mercury, nickel, molybdenum, titanium,
tungsten, zinc), and other metals and mineral materials which are on, in or
under the Property.



 
Page 1 of 16

--------------------------------------------------------------------------------

 
1.7  
"Net Smelter Returns" means the net smelter returns from the production of
Minerals from the Property as calculated and determined in accordance with
Exhibit B



1.8  
"FLPC" means First Liberty Power Corp., a Nevada corporation, which may engage
operational subsidiaries First Liberty Exploration & Development Corp., a Nevada
Corporation, and First Liberty Mining Corp., a Nevada Corporation, and any
successors, and assigns.



1.9  
"Owner" means Krugerrand LLC, and successors and assigns.



1.10  
"Payments" means the payments payable by FLPC in accordance with Section 4.1



1.11  
"Royalty" means the production royalty payable by FLPC to Owner in accordance
with Section 4.2.



2.  
Lease and Grant of Rights. Owner leases the Property to FLPC and grants FLPC the
rights and privileges described in this Section.



2.1  
Lease. Owner leases the Property to FLPC for an initial term of twenty (20)
years. Should Lessee have fulfilled all terms of this Agreement, Lessee shall
have the right to renew the lease on a year to year basis so long thereafter so
long as active exploration, development or production of Minerals is occurring.



2.2  
Water Rights. Subject to the regulations of the State of Nevada concerning the
appropriation and taking of water, FLPC shall have the right to appropriate and
use water, to drill wells for the water on the Property and to lay and maintain
all necessary water lines as may be required by FLPC in its operations on the
Property. If FLPC acquires or files any application for appropriation or a
permit, it shall cause each such application and permit to be taken jointly in
the names of Owner and FLPC. On termination of this Agreement, FLPC shall assign
and convey to Owner all permits and water rights appurtenant to the Property
which are acquired by FLPC during the term of this Agreement.



2.3  
Access to Property.  Owner shall have the right to reasonable and necessary
access over and across the Property up and until active operations commence.
After operations commence, Owner must get permission from Lessee, which shall
not be unreasonably withheld, and Lessee will work with Owner to allow
reasonable access during project advancement. Owner must fully comply with all
MSHA regulations and operate legally and professionally.



2.4  
Exploration and Mining Privilege. Owner hereby grants to FLPC for the term of
the lease, the privilege of entering upon the Property with the exclusive right
to explore, prospect for and mine mineral deposits contained upon or under the
Property. Such rights granted to FLPC shall extend to all mining claims that
either presently exist or that would be staked or otherwise acquired.



3.  
Term. The initial term of this Agreement shall commence on the Effective Date
and shall expire twenty (20) years after the Effective Date, unless this
Agreement is sooner terminated, canceled or extended. Lessee shall have the
right to extend this lease on a year to year basis beyond the initial 20 year
term provided that Lessee is current on all obligations under this Agreement at
that time.



4.  
Payments to Owner







 
Page 2 of 16

--------------------------------------------------------------------------------

 
4.1  
Payments. FLPC shall make the following payments to Owner:



 
4.1.1
Advance Minimum Royalties.



 
Year 1: The sum of Five Thousand Dollars ($5,000.00), payable within 30 days of
the Effective Date.



 
Year 1: The sum of Five Thousand Dollars ($5,000.00), payable within 90 days of
the Effective Date.



 
Years 2 through to Term of Agreement or termination of Agreement:  The sum of
Five Thousand Dollars ($5,000.00), payable within 30 days of the commencement of
each subsequent Lease Year.



 
All Advance Minimum Royalties specified above shall be applied as an advance
against the Net Smelter Return royalty due Owner on production. However, the
payment to the Owner in any year shall not be reduced below that amount payable
as an advance minimum royalty for the year. Any Advanced royalty payments will
terminate effective within the year when production ceases and reclamation
commences. The Production Royalty remains in force and will continue to be paid
should production resume.



4.2  
Production Royalty. FLPC shall pay to Owner a production royalty based on the
Net Smelter Returns from the production or sale of Minerals from the Property.
The production royalty percentage rate shall be fifteen percent (15%) and shall
be as defined in Exhibit B to this agreement.



4.3  
Method of Payment. Except as otherwise provided in this Agreement, all payments
by FLPC to Owner shall be paid by check or wire transfer to an account
designated by Owner.



4.4  
Late Charge and Interest. If FLPC does not timely pay any Payment or any other
amount payable by FLPC under this Agreement within ten business (10) days after
the date on which such payment is due, FLPC shall pay to Owner a late charge
equal to five percent (5%) of such overdue amount. If any Payment or other
amount payable by FLPC remains delinquent for a period in excess of thirty (30)
days, FLPC shall pay to Owner, in addition to the late charge, interest from and
after the due date at the annualized interest rate of Libor plus 2%.



4.5  
Currency. All sums referred to in this Agreement are in United States currency.



 
5.  
Compliance with the Law. FLPC shall, at FLPC's sole cost, promptly comply with
all Governmental Regulations relating to the condition, use or occupancy of the
Property by FLPC, including but not limited to all exploration, development and
mining work performed by FLPC during the term of this Agreement. FLPC shall, at
its sole cost, promptly comply with all applicable Governmental Regulations
regarding reclamation of the Property and FLPC shall defend, indemnify and hold
harmless Owner from any and all actions, assessments, claims, costs, fines,
liability and penalties arising from or relating to FLPC's failure to comply
with any applicable Governmental Regulations. Owner agrees to cooperate with
FLPC in FLPC's application for governmental licenses, permits and approvals, the
costs of which shall be borne by FLPC.



6.  
Work Obligation.



6.1  
Year 1: FLPC shall be obligated to expend a minimum sum of Five Thousand Dollars
($5,000.00) within 365 days of the Effective Date, towards the exploration and
development of the Property.



 
Page 3 of 16

--------------------------------------------------------------------------------

 
6.2  
Years 2 through to Term of Agreement or termination of Agreement:  FLPC shall be
obligated to expend a minimum sum of Five Thousand Dollars ($5,000.00) within
365 days of the commencement of each subsequent Lease Year.



7.  
FLPC's Work Practices and Reporting.



7.1  
Work Practices. FLPC shall work the Property in a miner-like fashion.



7.2  
Inspection of Data. During the term of this Agreement, Owner shall have the
right to examine and make copies of all data regarding the Property in FLPC's
possession during reasonable business hours and upon prior notice, provided,
however, that the rights of Owner to examine such data shall be exercised in a
manner that does not interfere with the operations of FLPC.



7.3  
Reports. On or before February 1 following each calendar year during which this
Agreement is effective, FLPC shall deliver to Owner a comprehensive report of
all of FLPC's activities conducted on the Property for the previous calendar
year.



8.  
Scope of Agreement. This Agreement shall extend to and include any mining claims
described in the Definition of Property and Exhibit A of this Agreement, and as
may be encompassed in the Area of Interest.



9.  
Liens. FLPC agrees to keep the Property at all times free and clear of all
liens, charges and encumbrances of any and every nature and description done
made or caused by FLPC, and to pay, and defend, indemnify and hold harmless
Owner from and against, all indebtedness and liabilities incurred by or for FLPC
which may or might become a lien, charge or encumbrance; except that FLPC need
not discharge or release any such lien, charge or encumbrance so long as FLPC
disputes or contests the lien, charge or encumbrance and posts a bond sufficient
to discharge lien acceptable to Owner. Subject to FLPC's right to post a bond in
accordance with the foregoing, if FLPC does not within thirty (30) days
following the imposition of any such lien, charge or encumbrance, cause the same
to be released of record, Owner shall have, in addition to Owner's contractual
and legal remedies, the right, but not the obligation, to cause the lien to be
released by such manner as Owner deems proper, including payment of the claim
giving rise to such lien, charge or encumbrance. All sums paid by Owner for and
all expenses incurred by it in connection with such purpose, including court
costs and attorney's fees, shall be payable by FLPC to Owner on demand with
interest at the Interest Rate.



10.  
Taxes.



10.1  
Real Property Taxes. FLPC shall pay promptly before delinquency all taxes and
assessments, general, special, ordinary and extraordinary, that may be levied or
assessed during the term of this Agreement upon the Property. All such taxes for
the year in which this Agreement is executed and for the year in which this
Agreement terminates shall be prorated between Owner and. FLPC, except that
neither Owner nor FLPC shall be responsible for the payment of any taxes which
are based upon income, net proceeds, production or revenues from the Property
assessed solely to the other party. The parties acknowledge that there are
presently no real property taxes assessed against any mining claims or other
property rights / ownership, including all property and rights which constitute
the Property.



10.2  
Personal Property Taxes. Each party shall promptly when due pay all taxes
assessed against such party's personal property, improvements or structures
placed or used on the Property.



 
Page 4 of 16

--------------------------------------------------------------------------------

 
10.3  
Income Taxes. Owner shall not be liable for any taxes levied on or measured by
income or net proceeds, or other taxes applicable to FLPC, based upon payments
under this Agreement or under the conveyance executed and delivered by Owner on
the Closing of the Option.



10.4  
Delivery of Tax Notices. If Owner receives tax bills or claims that are FLPC's
responsibility, Owner shall promptly forward them to FLPC for payment.



11.  
Insurance and Indemnity.



11.1  
FLPC's Liability Insurance. FLPC shall, at FLPC's sole cost, keep in force
during this Agreement term a policy of commercial general liability insurance
covering property damage and liability for personal injury occurring on or about
the Property, with limits in the amount of at least Two Million Dollars
($2,000,000) per occurrence for injuries to or death of person, One Million
Dollars ($1,000,000) per occurrence for property damage, and with a contractual
liability endorsement insuring FLPC's performance of FLPC's indemnity
obligations of this Agreement.



11.2  
Form and Certificates. The policy of insurance required to be carried by FLPC
pursuant to this Section shall have a Best's Insurance rating of at least A-IX.
Such policy shall name Owner as an additional insured and contain a
cross-liability and severability endorsement.



 
FLPC's insurance policy shall also be primary insurance without right of
contribution from any policy carried by Owner. A certificate of insurance and a
copy of FLPC's insurance policy shall be provided to Owner before any entry by
FLPC or its agents or employees on the Property and shall provide that such
policy is not subject to cancellation, expiration or change, except upon thirty
(30) days prior written notice to Owner.



11.3  
Waiver of Subrogation. FLPC and Owner each waives any and all rights of recovery
against the other, and against the partners, members, officers, employees,
agents and representatives of the other, for loss of or damage to the Property
or injury to person to the extent such damage or injury is covered by proceeds
received 'Under any insurance policy carried by Owner or FLPC and in force at
the time of such loss or damage.



11.4  
Waiver and Indemnification. Owner shall not be liable to FLPC and FLPC waives
all claims against Owner for any injury to or death of any person or damage to
or destruction of any personal property or equipment or theft of property
occurring on or about the Property or arising from or relating to FLPC's
business conducted on the Property. FLPC shall defend, indemnify and hold
harmless Owner and its members, officers, directors, agents and employees from
and against any and all claims, judgments, damage, demands, losses, expenses,
costs or liability arising in connection with injury to person or property :from
any activity, work, or things done, permitted or suffered by FLPC or FLPC's
agents, partners, servants, employees, invitees or contractors on or about the
Property, or from any breach or default by FLPC in the performance of any
obligation on the part of FLPC to be performed under the terms of this Agreement
(all of the foregoing collectively referred to as "General Indemnity Claims").
FLPC agrees to defend all General Indemnity Claims on behalf of Owner, with
counsel reasonably acceptable to Owner. The obligations of FLPC contained in
this Section shall survive the expiration of the term or sooner termination of
this Agreement.



12.  
Environmental.



12.1  
Definitions. Hazardous Materials means any material, waste, chemical, mixture or
byproduct which: (a) is or is subsequently defined, listed, or designated under
Applicable Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as toxic or hazardous; or (b) is harmful to or threatens to harm
public health, safety, ecology, or the environment and which is or hereafter
becomes subject to regulation or any federal, state or local governmental
authority or agency. Applicable Environmental Laws means any applicable federal,
state, or local government law (including common law), statute, rule,
regulation, ordinance, permit, license, requirement, agreement or approval, or
any applicable determination, judgment, injunction, directive, prohibition or
order of any governmental authority with jurisdiction at any level of federal,
state, or local government, relating to pollution or protection of the
environment, ecology, natural resources, or public health or safety.



 
Page 5 of 16

--------------------------------------------------------------------------------

 
12.2  
FLPC Hazardous Material Activities. FLPC shall limit any use, generation,
storage, treatment, transportation, and handling of Hazardous Materials in
connection with FLPC's use of the Property (collectively "FLPC Hazardous
Materials Activities") to those Hazardous Materials, and to quantities of them,
that are necessary to perform activities permitted under this Agreement. FLPC
Hazardous Materials Activities include, without limitation, all such activities
on or about the Property by FLPC's employees, partners, agents, invitees,
contractors and their subcontractors. FLPC shall not cause or permit any
Hazardous Materials to be disposed or abandoned at the Property. FLPC shall
cause all FLPC Hazardous Materials Activities to be performed in strict
conformance to Applicable Environmental Laws. FLPC shall promptly notify Owner
of any actual or claimed violation of applicable Environmental Laws in
connection with FLPC Hazardous Materials Activities, and FLPC shall promptly and
thoroughly cure any violation of Applicable Environmental Laws in connection
with FLPC Hazardous Materials Activities. If any governmental approval, consent,
license or permit is required under Applicable Environmental Laws for FLPC to
perform any portion of its work at the Property, including without limitation
any air emission permits, before commencing any such work, FLPC shall be solely
responsible, at FLPC's expense, for obtaining and maintaining, and providing
copies of, each approval, consent, license or permit. Qualified personnel who
have received proper training with respect to Hazardous Materials, including
compliance with applicable OSHA laws and regulations, shall perform all FLPC
Hazardous Materials Activities. FLPC shall cause all Hazardous Materials present
at the Property in connection with FLPC Hazardous Materials Activities to be
safely and securely stored. FLPC agrees that neither it's use of the Property
nor FLPC Hazardous Materials Activities shall result in contamination of the
environment.



12.3  
Spills of Hazardous Materials. FLPC shall promptly notify Owner and each
governmental regulatory entity with jurisdiction of any spills, releases, or
leaks of Hazardous Materials that occur in connection with FLPC Hazardous
Materials Activities or FLPC’s use of the Property, including but not limited to
any resulting contamination of the environment (collectively "FLPC
Contamination"). FLPC further shall promptly notify Owner of any claims of which
FLPC becomes aware regarding any actual or alleged FLPC Contamination. FLPC
shall be solely responsible at its expense for promptly, diligently and
thoroughly investigating, monitoring, reporting on, responding to, and cleaning
up to completion any and all such FLPC Contamination, in full conformance to
Applicable Environmental Laws (collectively the "FLPC Environmental Response
Work"). All FLPC Environmental Response Work shall be reported to each
governmental regulatory entity with jurisdiction on an ongoing basis, and FLPC
shall diligently attempt to obtain written concurrence from such each such
regulatory entity that all FLPC Environmental Response Work has been
satisfactorily performed and completed. FLPC at its expense shall keep Owner
timely informed of FLPC's progress in responding to any FLPC Contamination,
including but not limited to providing Owner with copies, at FLPC's expense, of
all reports, work plans, and communications with governmental regulatory
entities.



12.4  
Removal of Stored Hazardous Materials. Before the expiration or termination of
this Agreement, and notwithstanding any other provision of this Agreement, and
in full conformance to Applicable Environmental Laws, FLPC shall: (a) cause to
be properly removed from the Property all Hazardous Materials stored at the
Property in connection with FLPC' s use of the Property or in connection with
FLPC Hazardous Materials Activities; and (b) cause to be properly dismantled,
closed and removed from the Property all devices, drums, equipment and
containments used for handling, storing or treating Hazardous Materials
Activities. As part of the closure and removal activities described in the
preceding sentence, FLPC shall cause to be performed representative
environmental sampling of areas of the Property where such handling, storing or
treating of Hazardous Materials occurred, to confirm that no contamination of
the environment has resulted from any FLPC Hazardous Materials Activities. A
qualified environmental consultant shall perform such sampling, and such
consultant shall promptly issue a written report, which describes the
consultant's data, findings, and conclusions, a copy of which shall be provided
to Owner at FLPC's expense. If any FLPC Contamination is discovered, FLPC shall
immediately initiate FLPC Environmental Response Work as prescribed in this
Agreement.



 
Page 6 of 16

--------------------------------------------------------------------------------

 
12.5  
Environmental Indemnity. FLPC shall promptly reimburse, indemnify, defend, (with
legal counsel acceptable to Owner, whose consent shall not unreasonably be
withheld) and hold harmless Owner, its employees, assigns,
successors-in-interest, agents and representatives from any and all claims,
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorney's fees, consultant's fees and other expert's fees
and costs), and damages, which arise from or relate to: (a) FLPC Hazardous
Materials Activities; (b) FLPC Contamination; (c) any non-compliance with
Applicable Environmental Laws in connection with FLPC's use of the Property; or
(d) a breach of any obligation of FLPC under this Section.



 
12.6  
Survival. The provisions of this Section shall survive expiration or termination
of this Agreement.



13.  
Intentionally Removed



14.  
Relationship of the Parties.



14.1  
No Partnership. This Agreement shall not be deemed to constitute any party, in
its capacity as such, the partner, agent or legal representative of any other
party, or to create any joint venture, partnership, mining partnership or other
partnership relationship between the parties.



14.2  
Competition. Except as expressly provided in this Agreement, each party shall
have the free and unrestricted right independently to engage in and receive the
full benefits of any and all business endeavors of any sort outside the Property
or outside the scope of this Agreement, whether or not competitive with the
endeavors contemplated under this Agreement, without consultation with or
participation of the other party. In particular, without limiting the foregoing,
neither party to this Agreement shall have any obligation to the other as to any
opportunity to acquire any interest, property or right offered to it outside the
scope of this Agreement.



15.  
Inspection. Owner or Owner's duly authorized representatives shall be permitted
to enter on the Property and FLPC’s workings at all reasonable times for the
purpose of inspection, but they shall enter on the Property at their own risk
and in such a manner which does not unreasonably hinder, delay or interfere with
FLPC's operations.



16.  
Title. Owner represents that: (a) Owner owns and possesses the Property free of
all liens and encumbrances, and; (b) Owner has the right to enter into this
Agreement.



17.  
Covenants, Warranties and Representations. Each of the parties covenants,
warrants and represents for itself as follows:



17.1  
Compliance with Laws. That it has complied with all applicable laws and
regulations of any governmental body, federal, state or local, regarding the
terms of and performance of its obligations under this Agreement.



 
Page 7 of 16

--------------------------------------------------------------------------------

 
17.2  
No Pending Proceedings. That there are no lawsuits or proceedings pending or
threatened which affect its ability to perform the terms of this Agreement.



17.3  
Costs. That it shall pay all costs and expenses incurred or to be incurred by it
in negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated by this Agreement.



17.4  
Brokers.  That it has had no dealings with any agent, broker or finder in
connection with this Agreement, and shall indemnify, defend and hold the other
party harmless from and against any claims that may be asserted through such
party that any agent's broker's or finder's fee is due in connection with this
Agreement.



18.  
Termination by Owner. Any failure by FLPC to perform any of its covenants,
liabilities, obligations or responsibilities under this Agreement shall be a
default. Owner may give FLPC written notice of a default. If the default is not
remedied within thirty (30) days after receipt of the notice, provided the
default can reasonably be cured within that time, or, if not, if FLPC has not
within that time commenced action to cure the same or does not after such
commencement diligently prosecute such action to completion, Owner may terminate
this Agreement by delivering notice to FLPC of Owner's termination of this
Agreement. In the case of FLPC's failure to pay the Payments, Owner shall be
entitled to give FLPC written notice of the default, and if such default is not
remedied within fifteen (15) days after the receipt of the notice, then Owner
may terminate this Agreement by delivering notice to FLPC of Owner's termination
of this Agreement. On termination of this Agreement based on FLPC's default,
within ten (10) days after termination FLPC shall execute and deliver to Owner a
release and termination of this Agreement in form acceptable for recording.



19.  
Termination by FLPC. FLPC may at any time terminate this Agreement by giving
written thirty (30) days advance notice to Owner. If FLPC terminates this
Agreement, FLPC shall perform all obligations and pay all payments which accrue
or become due before the termination date. On FLPC's termination of this
Agreement, within ten (10) days after termination FLPC shall execute and deliver
to Owner a release and termination of this Agreement in form acceptable for
recording.



20.  
Surrender of Property. On expiration or termination of this Agreement, FLPC
shall surrender the Property promptly to Owner and at FLPC's sole cost shall
remove from the Property all of FLPC's buildings, equipment and structures. FLPC
shall reclaim the Property in accordance with all applicable Governmental
Regulations. FLPC shall diligently perform reclamation and restoration of the
Property such that FLPC's reclamation and restoration shall be completed not
later than the date required under any Governmental Regulations.



21.  
Data. Within sixty (60) days following termination of this Agreement, FLPC shall
deliver to Owner copies of all data regarding the Property in FLPC's possession
at the time of termination which before termination have not been furnished to
Owner and, at Owner's request, FLPC shall deliver to Owner all drilling core,
samples and sample splits taken from the Property.



22.  
Confidentiality. The data and information, including the terms of this
Agreement, coming into FLPC's possession by virtue of this Agreement shall be
deemed confidential and shall not be disclosed to outside third parties except
as may be required to publicly record or protect title to the Property or to
publicly announce and disclose information under Governmental Regulations or
under the rules and regulations of any stock exchange on which the stock of any
party, or the parent or affiliates of any party, is listed. FLPC agrees to
inform Owner of the content of the announcement or disclosure in sufficient time
to permit Owner to jointly or simultaneously make a similar public announcement
or disclosure. If a party negotiates for a transfer of all or any portion of its
interest in the Property or under this Agreement or negotiates to procure
financing or loans relating to the Property, in order to facilitate any such
negotiations such party shall have the right to furnish information to third
parties, provided that each third party to whom the information is disclosed
agrees to maintain its confidentiality in the manner provided in this Section.



 
Page 8 of 16

--------------------------------------------------------------------------------

 
23.  
Assignment.



23.1  
FLPC's Assignment. Except as expressly provided in this Agreement, FLPC shall
not assign, convey, encumber, sublease, grant any concession or license or
otherwise transfer (each a "Transfer") all or any part of its interest in this
Agreement or the Property, without, in each case, Owner's prior written consent,
which shall not be withheld unreasonably. FLPC may assign its rights in and
under this Agreement to any direct or indirect subsidiary of FLPC without
obtaining Owner's consent. Any Transfer of this Agreement which is prohibited
under this Section shall be deemed void and shall constitute a material default
under the terms of this Agreement.



23.2  
Owner's Assignment. Subject to FLPC's rights under this Agreement, Owner shall
have the right to assign, convey, encumber, or sell all or any part of its
interest in this Agreement or the Property. No change in ownership of Owner's
interest in the Property shall affect FLPC's obligations under this Agreement
unless and until Owner delivers and FLPC receives copies of the documents which
demonstrate the change in ownership of Owner's interest. Until FLPC receives
Owner's notice and the documents required to be delivered under this Section,
FLPC may continue to make all payments under this Agreement as if the transfer
of Owner's ownership interest had not occurred. No division of Owner's ownership
as to all or any part of the Property shall enlarge FLPC's obligations or
diminish FLPC's rights under this Agreement.



24.  
Memorandum Agreement. The parties shall execute and deliver a memorandum of this
Agreement. The execution of the memorandum shall not limit, increase or in any
manner affect any of the terms of this Agreement or any rights, interests or
obligations of the parties.



25.  
Notices. Any notices required or authorized to be given by this Agreement shall
be in writing and shall be sent either by commercial courier, facsimile, or by
certified U.S. mail, postage prepaid and return receipt requested, addressed to
the proper party at the address stated below or such address as the party shall
have designated to the other parties in accordance with this Section. Such
notice shall be effective on the date of receipt by the addressee party, except
that any facsimiles received after 5:00 p.m. of the addressee's local time shall
be deemed delivered the next day.



If to Owner:
Attn: Wallace Baum

 
PO Box 372

 
Winnemucca, NV, 89446



If to FLPC:
First Liberty Power Corp.

 
7251 West Lake Mead Blvd Ste 300

 
Las Vegas, NV 89128



26.  
Binding Effect of Obligations. This Agreement shall be binding upon and inure to
the benefit of the respective parties and their successors or assigns.



27.  
Entire Agreement. The parties agree that the entire agreement between them is
written in this Agreement and in a memorandum of agreement of even date. There
are no terms or conditions, express or implied, other than expressly stated in
this Agreement. This Agreement may be amended or modified only by a written
instrument signed by the parties with the same formality as this Agreement.



 
Page 9 of 16

--------------------------------------------------------------------------------

 
28.  
Governing Law and Forum Selection. This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada. Any action or
proceeding concerning the construction, or interpretation of the terms of this
Agreement or any claim or dispute between the parties shall be commenced and
heard in the Second Judicial District Court of the State of Nevada, in and for
the County of Washoe, Reno, Nevada. As an alternative, should the parties so
agree, disputes arising under this agreement may be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.



29.  
Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same Agreement.



30.  
Severability. If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal or in conflict with any
Governmental Regulations, the validity of the remaining portions or provisions
shall not be affected, and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be invalid.



31.  
Time of Essence. Time is of the essence in the performance of the parties'
obligations under this Agreement.



// Signature page following //

 
Page 10 of 16

--------------------------------------------------------------------------------

 



The parties have executed this Agreement effective as of the Effective Date.




  for Krugerrand LLC


By:           /s/ William S.
Baum                                                                
Name:           William S. Baum
Title:             Principal


STATE OF NEVADA,                                                      )
SS.
COUNTY OF _____________.                                      )


This Mining Lease Agreement was acknowledged before me on              ,
by              
as                  Krugerrand LLC


Notary Public:
 







for First Liberty Power Corp.


By:           /s/ Don
Nicholson                                                      
Name:           Don Nicholson
Title:             CEO


STATE OF NEVADA,                                                      )
SS.
COUNTY OF _____________.                                     )


This Mining Lease Agreement was acknowledged before me on           ,
by                  
as            of First Liberty Power Corp.


Notary Public:
 




 
Page 11 of 16

--------------------------------------------------------------------------------

 



 
Exhibit A - Description of Property



Property: The following property and all associated mining rights located
Humboldt County, Nevada, and such properties as may be encompassed herein
through the Area of Interest.


Property:
Parcel 1

Identifier:
FLPC – Rose Creek Gold Phase 1

Location:
T35N, R37E, S31

APN:
3537-31-300-030

Size:
Approximately 5 acres



 
 
Page 12 of 16

--------------------------------------------------------------------------------

 



Exhibit B – Net Smelter Returns



Net Smelter Returns Provisions



The terms defined in the instrument to which this Exhibit is attached and made
part of shall have the same meanings in this Exhibit. The following definitions
shall apply to this Exhibit.


1.  
Definitions.



1.1  
"Gold Production" means the quantity of refined gold outturned to Company's
account by an independent third party refinery for gold produced from the
Property during the calendar month on either a provisional or final settlement
basis.



1.2  
"Gross Value" shall be determined on a calendar month basis and have the
following meanings with respect to the following Minerals:



 
1.2.l
Gold.



(a)  
If Company sells unprocessed gold ores, or gold dore or gold concentrates
produced from Minerals, then Gross Value shall be equal to the proceeds received
by Company during the calendar month from such sales. Company shall have the
right to sell such unprocessed gold ores, gold dore and gold concentrates to an
affiliated party, except that such sales shall be considered, solely for the
purpose of determining Gross Value, to have been sold at prices and on terms no
less favorable than those that would be obtained from an unaffiliated third
party in similar quantities and under similar circumstances.



(b)  
If Company produces refined gold (meeting the specifications of the London
Bullion Market Association) from Minerals, and if Section 1.2.l(a) above is not
applicable, then for purposes of determining Gross Value, the refined gold shall
be deemed to have been sold at the Monthly Average Gold Price for the month in
which it was refined. The Gross Value shall be determined by multiplying Gold
Production during the calendar month by the Monthly Average Gold Price.



1.2.2 
Silver.



(a)  
If Company sells unprocessed silver ores, or silver dore or silver concentrates
produced from Minerals, then Gross Value shall be equal to the proceeds received
by Company during the calendar month from such sales. Company shall have the
right to sell such unprocessed silver ores, silver dore and silver concentrates
to an affiliated party, provided that such sales shall be considered, solely for
the purpose of determining Gross Value, to have been sold at prices and on terms
no less favorable than those that would be obtained from an unaffiliated third
party in similar quantities and under similar circumstances.



(b)  
If Company produces refined silver (meeting the specification for refined silver
subject to the New York Silver Price published by Handy & Harmon) from Minerals,
and if Section 1.2.2(a) above is not applicable, the refined silver shall be
deemed to have been sold at the Monthly Average Silver Price for the month in
which it was refined. The Gross Value shall be determined by multiplying Silver
Production during the calendar month by the Monthly Average Silver Price.



 
Page 13 of 16

--------------------------------------------------------------------------------

 
1.2.3  
All Other Minerals and other Products.



 
(a)
If Company sells unprocessed ores, dore or concentrates of any Minerals other
than gold or silver, or any other products that may be derived from the
Property, including but not limited to aggregate, then the Gross Value shall be
equal to the amount of proceeds received by Company during the calendar month
from such sales. Company shall have the right to sell such unprocessed ores,
dore or concentrates to an affiliated party, provided that such sales shall be
considered, solely for the purpose of determining Gross Value, to have been sold
at prices and on terms no less favorable than those that would be obtained from
an unaffiliated third party in similar quantities and under similar
circumstances.



 
(b)
If Company produces refined or processed metals from Minerals other than refined
gold or refined silver, and if Section 1.2.3(a) above is not applicable, then
Gross Value shall be equal to the amount of the proceeds received by Company
during the calendar month from the sale of such refined or processed metals or
other products. Company shall have the right to sell such refined or processed
metals or other products to an affiliated party, provided that such sales shall
be considered, solely for purposes of determining Gross Value, to have been sold
at prices and on terms no less favorable than those that would be obtained from
an unaffiliated third party in similar quantities and under similar
circumstances.



1.3  
"Minerals" means gold, silver, platinum, antimony, mercury, copper, lead, zinc,
and all other mineral elements and mineral compounds, and geothermal resources,
which are contemplated to exist on the Property or which are after the Effective
Date discovered on the Property and which can be extracted, mined or processed
by any method presently known or developed or invented after the Effective Date.



1.4  
"Monthly Average Gold Price" means the average London Bullion Market Association
Afternoon Gold Fix, calculated by dividing the sum of all such prices reported
for the calendar month by the number of days for which such prices were reported
during that month. If the London Bullion Market Association Afternoon Gold Fix
ceases to be published, all such references shall be replaced with references to
prices of gold for immediate sale in another established marked selected by
Company, as such prices are published in Metals Week magazine.



1.5  
"Monthly Average Silver Price" means the average New York Silver Price as
published daily by Handy & Harman, calculated by dividing the sum of all such
prices reported for the calendar month by the number of days in such calendar
month for which such prices were reported. If the Handy & Harmon quotations
cease to be published, all such references shall be replaced with references to
prices of silver for immediate sale in another established market selected by
Company as published in Metals Week magazine.



1.6  
"Net Smelter Returns" means the Gross Value of all Minerals, less costs, charges
and expenses paid or incurred by Company with respect to the refining and
smelting of such Minerals, without limitation:



1.6.1  
Charges for smelting and refining (including sampling, assaying and penalty
charges) and;



1.6.2  
Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
incurred by reason of or in the course of such transportation) of Product from
the Property to the smelter refinery, but in no event shall charges or costs of
transportation of Minerals or Ore from any mine on the Property to autoclave,
concentrator, crusher, mill or plant which is not a smelter or refinery.



1.7  
"Property" means the real property described in Exhibit A to the Agreement to
which these Net Smelter Returns provisions are attached.
 

 
 
Page 14 of 16

--------------------------------------------------------------------------------

 
1.8  
"Silver Production" means the quantity of refined silver outturned to Company's
account by an independent third-party refinery for silver produced from the
Property during the calendar month on either a provisional or final settlement
basis.



2.  
Payment Procedures.



 
2.1  
Accrual of Obligation. Company's obligation to pay the Net Smelter Returns
royalty shall accrue upon the sale of unrefined metals, dore, concentrates, ores
or other Minerals products or, if refined metals are produced, upon the outturn
of refined metals meeting the requirements of the specified published price to
Company's account.



 
2.2  
Futures or Forward Sales, Etc. Except as provided in Sections 1.2.l(a), l.2.2(a)
and 1.2.3(a) above with respect to sales of unprocessed gold and silver and
sales of Minerals other than gold and silver), Gross Value shall be determined
irrespective of any actual arrangements for the sale or other disposition of
Minerals by Company, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection, and speculative arrangements that may involve the possible
delivery of gold, silver or other metals produced from Minerals.



2.3  
Sampling and Commingling. All Minerals for which a Net Smelter returns royalty
is payable shall be measured, sampled and analyzed in accordance with the
co-mingling plan approved in accordance with the instrument to which this
Exhibit is attached.



2.4  
Monthly Calculations and Payments. Net Smelter Returns royalties shall be
determined on a calendar month basis. Net Smelter Return royalties shall be paid
on or before the last business day of the calendar month immediately following
the last day of the calendar month in which same accrued. Owner shall have the
right to take payment of royalty in kind provided that Owner must give lessee 60
days’ notice of its desire to take royalty in kind and further that such
election must remain in force for a minimum of 12 months. Any additional cost
incurred by Lessee to deliver royalty in kind shall be borne by Owner.



2.5  
Statements. At the time of payment of the Net Smelter Returns royalty, Company
shall accompany such payment with a statement showing in reasonable detail the
quantities and grades of refined gold, silver or other metals or dore,
concentrates or ores produced and sold or deemed sold by Company in the
preceding calendar month; the Monthly Average Gold Price and Monthly Average
Silver Price, as applicable; costs and other deductions, and other pertinent
information in reasonable detail to explain the calculation of the Net Smelter
Returns royalty payment with respect to such calendar month. Payment shall be
made to the address provided in the Agreement to which this Exhibit is attached
for purposes of notices.



2.6  
Inventories and Stockpiles. Company shall include in all monthly statements a
description of the quantity and quality of any gold or silver Dore that has been
retained as inventory for more than ninety (90) days. Owner shall have thirty
(30) calendar days after receipt of the statement to either: (a) elect that the
dore be deemed sold, with Gross Value to be determined as provided in Sections
1.2.1 (b), with respect to gold, and 1.2.2(b), with respect to silver, as of
such thirtieth (30th) day utilizing the mine weights and assays for such dore
and utilizing a reasonable recovery rate for refined metal and reasonable deemed
charges for all deductions specified in Section 1.6 above, or (b) elect to wait
until such time as royalties otherwise would become payable pursuant to Sections
1.2.l(b) and l.2.2(b). The failure of Owner to respond within such time shall be
deemed to be an election to use the methods described in Sections 1.2.1(b) and
1.2.2(b). No Net Smelter Returns royalty shall be due with respect to stockpiles
of ores or concentrates unless and until such ores or concentrates are actually
sold.



 
Page 15 of 16

--------------------------------------------------------------------------------

 
2.7  
Final Settlement. All Net Smelter Returns royalty payments shall be considered
final and in full satisfaction of Company's obligations with respect thereto,
unless Owner gives Company written notice describing a specific objection to the
calculation thereof within one year after receipt by Owner of the monthly
statement provided for in 2.5. If Owner objects to a particular monthly
statement, it shall have the right, for a period of thirty (30) days after
Company's receipt of such objection, upon reasonable notice and at a reasonable
time, to have Company's accounts and records relating to the calculation of the
Net Smelter Returns royalty payment with respect to the calendar month in
question audited by an independent certified public accountant. If such audit
determines that there has been a deficiency or an excess in the payment made to
Owner, such deficiency or excess shall be resolved by adjusting the next monthly
Net Smelter Returns royalty payment due Owner. Owner shall pay all costs of such
audit unless a deficiency of five percent (5%) or more of the Net Smelter
Returns royalty due for the calendar month in question is determined to exist.
Company shall pay the costs of such audit if a deficiency of five percent (5%)
or more of the amount due for the calendar month in question is determined to
exist. All books and records used by Company to calculate the Net Smelter
Returns royalties due hereunder shall be kept in accordance with generally
accepted accounting principles.



2.8  
Transfer or Encumbrance of Royalty. Owner may transfer, pledge, mortgage, charge
or otherwise encumber all or any part of its right, title and interest in and to
the Net Smelter Returns royalty, except that Company shall be under no
obligation to make it's payments to such assignee, transferee, pledgee or other
third party until Company's receipt of written notice concerning the assignment,
transfer or pledge.



2.9  
Specimens.   Should a particular specimen of interest to Owner or FLPC be found
on the Property, and Owner or FLPC wishes to acquire such Specimen, an
independent valuation will be undertaken, and the greater of the value between
the recoverable value of the minerals / metals of the specimen or the
independent valuation of specimen, will be used to determine the value of the
Specimen.   If Owner is acquiring the Specimen, then the incremental value above
the metal / mineral value used to calculate the Net Smelter Return will be
deducted from Payments owing.   If FLPC acquires the specimen, then the
incremental value above the metal / mineral value used to calculate the Net
Smelter Return will be added to the amount used to calculate the Net Smelter
Return.   In no event shall either party incur any economic disadvantage by
either party acquiring a Specimen.



If neither party wishes to acquire a Specimen, and the Specimen is sold by FLPC
as such due to it having a greater value, then the incremental value above the
metal / mineral value used to calculate the Net Smelter Return will be added to
the amount used to calculate the Net Smelter Return.   In no event shall Owner
incur any economic disadvantage by FLPC selling a Specimen.


2.10  
Aggregate.   It has been determined by the parties that economically viable
aggregate may be recovered on the Property.   All aggregate recovered as part of
the mining process shall be first utilized by FLPC for ongoing mining and
property development / road building activities on any of its properties, and
equally stockpile for same.    Any excess aggregate not required by FLPC may be
acquired from FLPC by Owner, after mineral processing is completed, on an as-is
where-is basis.   If Owner does not wish to acquire such excess aggregate, then
FLPC may sell the aggregate at its discretion, with such sales being subject to
normal Net Smelter Return royalty payments.



 
 
Page 16 of 16

--------------------------------------------------------------------------------

 
